Order, Supreme Court, New York County, entered on May 3, 1976, inter alia, granting plaintiff temporary alimony and child support and denying defendant’s motion for summary judgment, unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of reducing the alimony pendente lite award to $750 a week, and otherwise affirmed for essentially the reasons stated by Special Term, without costs or disbursements. Upon the record before us $750 is sufficient pending a trial where the defendant’s finances can be evaluated more extensively. We have examined the other points raised by defendant and find them lacking in merit. Under the circumstances presented we find a sufficient basis for personal jurisdiction over defendant (CPLR 302, subd [b]) and no abuse of discretion in denying a change of venue to Suffolk County. Concur—Markewich, J. P., Murphy, Lupiano, Birns and Nunez, JJ.